Citation Nr: 1722885	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia. 

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran had active service in the Louisiana Army National Guard from June 1989 to October 1989, from December 1990 to October 1991, from May 2002 to March 2003, from March 2005 to September 2005, and from November 2005 to July 2007.  The Veteran has qualified active service in the Southwest Asia theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board most recently remanded the issues on appeal for additional development in May 2016. The requested examination and opinion having been provided, the directives have been substantially complied with as to the matters decided herein. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

After the February 2017 Supplemental Statement of the Case (SSOC) was issued, new medical evidence was added to the Veteran's claims file in May and June 2017.  The Board, however, has determined that this new medical evidence is not material to this appeal, and thus finds that either an additional SSOC or a waiver of AOJ review is not necessary. See 38 C.F.R. § 19.37.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran had honorable active service in the Southwest Asia theater of operations during the Persian Gulf War.

2. The Veteran does not have fibromyalgia that is diagnosed or otherwise etiologically related to service.

3. The Veteran does not have chronic fatigue syndrome that is diagnosed or otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for fibromyalgia have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).

2. The criteria for service connection for chronic fatigue syndrome have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in February 2008, prior to the initial unfavorable adjudication in December 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. VA has attempted to find and attach the Veteran's service treatment records from two different periods of his active service, March 27, 2005 to September 21, 2005, and November 3, 2005 to July 31, 2007, but has been unsuccessful, to include attempts to source those records from the Veteran himself.  A formal finding of nonavailability for those two periods is in the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with several VA examinations in August 2008, December 2009, May 2010, November 2014, and May 2016, with addendum opinions in January 2015 and October 2016. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations, and provided sufficient supporting rationales for any opinions given. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome). See 38 C.F.R. § 3.317.

For a disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81,834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1)).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1 at 8-9 (2004).  A medically unexplained chronic multi-symptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness.  A "medically unexplained chronic multi-symptom illness" contemplates a "diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4).  A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required. 38 C.F.R. § 3.317(a). "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a) (3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue; symptoms involving the skin; headache, muscle pain; joint pain; neurological signs or symptoms; neuropsychological signs or symptoms; sleep disturbance, signs or symptoms involving the respiratory system; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss and menstrual disorders.  38 C.F.R. § 3.317(b).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for fibromyalgia and chronic fatigue syndrome (CFS). The Board will address each claim applying the legal framework outlined above.

A. Fibromyalgia

In November 2007, the Veteran specifically claimed to VA that he has fibromyalgia. Beginning with this theory as it is the Veteran's primary contention, military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War. 38 C.F.R. § 3.317. The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

In order to determine whether these issues were symptoms of an undiagnosed illness, the Veteran was provided with a VA medical examination in July 2008, a general purpose compensation and pension examination that included focused portions on the claimed fibromyalgia, CFS, bronchitis, and irritable bowel syndrome.  The Veteran is service-connected, inter alia, for asthma with chronic bronchitis and irritable bowel syndrome, effective January 22, 2008. 

As part of this examination, the Veteran stated he had sore muscles from time to time, and that he had been told to exercise, but at the time of the examination, that symptom was stable, and that he was not receiving any treatment.  The Veteran also noted he had tightness in his chest, shortness of breath, and chronic cough.  In that opinion, the examiner stated that the claimed tightness in his chest, shortness of breath, and chronic cough were likely primarily associated with the Veteran's now service-connected asthma with bronchitis disorder. The Veteran also reported low back pain in this examination, and that it "comes and goes." While the Veteran's medical records in service and afterwards are replete with complaints and treatment about asthma and bronchitis going back to 1991, a disorder for which the Veteran is now service-connected, the examiner stated that there was insufficient medical evidence of record to support a diagnosis of fibromyalgia at that time.

In November 2014, the Veteran received a Gulf War general VA examination. The Veteran again asserted specifically that he had fibromyalgia.  The examiner noted there was a diagnosed illness for the Veteran, irritable bowel syndrome, for which there was no etiology established and for which he is currently service-connected. No additional signs or symptoms were reported by the Veteran that might represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  The Veteran did complain of general aches and pains all over his body, and that those aches and pains could result from strenuous activity or early rising.  The examiner did not diagnose fibromyalgia, and found there were no other signs or findings attributable to fibromyalgia, and that there were no other pertinent complications or conditions beyond what has been mentioned already. Diagnostic tests revealed no additional findings or results, and the examiner noted the Veteran's asserted fibromyalgia did not impact his ability to work.

In an accompanying opinion, the VA examiner stated "the veteran does not have confirmed diagnoses of fibromyalgia or CFS, nor does he meet the [Veterans Benefits Administration] listed criteria for the diagnoses." The examiner did note the diagnosis of irritable bowel syndrome and that disorder was a chronic diagnosable condition of unknown etiology that affects "multisystems" and was at least as likely as not the result of causal factors related to service in Southwest Asia in 1991.

These findings were corroborated by the May 2016 examiner, who in his examination report noted that no trigger points were found during the examination, no adenopathy, and finally that the Veteran did not meet the American College of Rheumatology criteria for clinical diagnosis of fibromyalgia. In addition the examiner explained that there were no medical symptoms that are chronic in nature since the Veteran's return from the Gulf War. No symptoms are found to have existed for at least six months, at the time of the initial history and physical examination at the Alexandria VA conducted on March 7, 2003, in which the Veteran reported he felt OK except for the chronic cough, which is attributed to the Veteran's service-connected asthma and bronchitis.  

An additional opinion was provided in October 2016 to address all of the possible symptoms claimed by the Veteran since his 1991 return from the Persian Gulf, in response to the Board's previous remand.  Here, the examiner noted that the Veteran is not now nor has he ever been diagnosed with either fibromyalgia or CFS. In a request to discuss the Veteran's accumulated symptomatology since his return from the Persian Gulf in 1991, the examiner noted the Veteran had reported knee problems in July 1991, since resolved with no further complaint, and there was no mention in the Veteran's post-deployment questionnaire of any gastrointestinal troubles, chronic fatigue, fibromyalgia, or anything else.  Health assessments from January and February 2003 show complaints of asthma and bronchitis, for which the Veteran is already diagnosed and service-connected.  Additionally, the gastrointestinal complaints mentioned in January 2003 are now attributed to the Veteran's service-connected irritable bowel syndrome. The examiner noted there are no medical symptoms that are chronic in nature since his return from the Gulf, other than the chronic cough attributed to the Veteran's diagnosed bronchitis and his sleep issues, now formally diagnosed as narcolepsy.  There is no evidence that any of these examiners were not competent or credible, and as the opinions are based on the medical evidence of record the Board finds that they are entitled to significant probative weight concerning the etiology of the claimed fibromyalgia. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records are silent for any notations attributing any symptoms described by the Veteran or observed by a VA examiner to an undiagnosed illness. No additional, separate disability related to the Veteran's claimed fibromyalgia has been diagnosed other than the previously noted asthma with bronchitis and irritable bowel syndrome. The Veteran is not competent to state that these complaints are symptoms of an undiagnosed illness or provide opinions as to their etiology, as to provide such an opinion requires medical expertise. Jandreau, 492 F.3d 1372. Furthermore, while the Veteran is capable of reporting symptoms, he lacks the medical expertise to formally diagnose his symptoms as fibromyalgia, as he has claimed. Id. As the statements are not competent, the Board finds they are not entitled to probative weight.

Based the competent and credible evidence of record, the Board finds that the claimed fibromylagia has not been competently and credibly associated with any known etiology or medical diagnosis, and therefore service connection based on the law and regulations pertaining to fibromyalgia or undiagnosed illness incurred due to Persian Gulf service is not warranted. 38 C.F.R. § 3.317. 

Turning to direct and presumptive service connection, as noted above the examiners noted that the Veteran has no current or previous diagnosis of fibromyalgia. In this case, there is no current diagnosis or one since the Veteran's return from the Persian Gulf of fibromyalgia or related illness, other than the service-connected disabilities and other diagnoses already described, and as such, the first necessary element of service connection is not met.  The Board finds that the issues asserted by the Veteran since 1991are fully considered by the currently assigned rating for the asthma with bronchitis or the irritable bowel syndrome disorders, and service connection for fibromyalgia as a separate disability is not warranted on a direct or presumptive basis. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran's claimed fibromyalgia symptoms are manifestations of a medical unexplained or undiagnosed chronic multisymptom illness, and instead shows that the issues are symptoms of already service-connected disorders. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Chronic Fatigue Syndrome (CFS)

In November 2007, the Veteran specifically claimed to VA that he has CFS that began while he was deployed to the Persian Gulf during active military service in 1990-91. Beginning with this theory as it is the Veteran's primary contention, military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War. 38 C.F.R. § 3.317. The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

As stated above regarding the claimed fibromyalgia, the Veteran was provided with a VA medical examination in July 2008, a general purpose compensation and pension examination that included focused portions on the claimed fibromyalgia, CFS, bronchitis, and irritable bowel syndrome.    

As part of this examination, the Veteran stated that when he returned from his Persian Gulf deployment, he noticed he would tire easily.  The Veteran stated he had been very athletic but now he was not able to perform the way he used to.  The Veteran did have injury to his right calf muscle during this period resulting from athletic activity and was placed on a profile for two months afterward. The examiner found no signs of symptoms that could be attributed to CFS, and specifically noted that the criteria of new onset of debilitating fatigue that is severe enough to reduce or impair average daily activity below 50 percent of the patient's pre-illness activity level for a period of 6 months had not been met. The examiner noted that of the 10 CFS diagnostic criteria, when asked whether 6 had been met, the answer was negative.  The examiner noted the Veteran had not been hospitalized, had surgery, or had debilitating fatigue or fatigue that lasted longer than 24 hours after exercise. The Veteran's routine daily activities were not restricted, and the examiner noted occasional sleep disturbances.  There was no pharyngitis, lymphadenopathy, or axillary lymphadenopathy. Concluding, the examiner stated that there was insufficient medical evidence of record to support a diagnosis of CFS at that time.

In November 2014, the Veteran received a Gulf War general VA examination. The Veteran again asserted specifically that he had fibromyalgia and CFS.  The examiner noted there was a diagnosed illness for the Veteran, irritable bowel syndrome for which there was no etiology established.  No additional signs or symptoms were reported by the Veteran that might represent an "undiagnosed illness" or "diagnosed medically unexplained chronic multisymptom illness."  The Veteran did complain of feeling tired or easily fatigued following strenuous work or activity, and that he felt sleepy during the day.  The Veteran's wife complained of his snoring and apneic episodes.  The examiner found there were no other signs or findings attributable to CFS, that there was not continuous medication required to control the Veteran's asserted CFS, and that the Veteran had not suffered an acute onset of CFS. The examiner noted that there were no signs of debilitating fatigue that had reduced daily activity level to less than 50 percent of pre-illness level, and that the Veteran did not have any findings, signs, or symptoms attributable to CFS, to include any cognitive impairment or restrictions to daily activities, or incapacitation.  The examiner concluded by noting there were no significant test findings and/or results, and the Veteran's asserted CFS did not impact his ability to work.

In an accompanying opinion, the VA examiner stated "the veteran does not have confirmed diagnoses of fibromyalgia or CFS, nor does he meet the [Veterans Benefits Administration] listed criteria for the diagnoses. The examiner did note the diagnosis of irritable bowel syndrome and that disorder was a chronic diagnosable condition of unknown etiology that affects multisystems and was at least as likely as not the result of causal factors related to service in Southwest Asia in 1991.

The Veteran received another VA examination in May 2016, where the examiner noted the Veteran had now been diagnosed with narcolepsy, a sleep disorder, but that he did not meet the criteria for CFS.  The examiner reported that there were no medical symptoms that are chronic in nature since his return from Gulf War service, and that no symptoms were found to have existed for at least six months. There is no evidence that any of these examiners was not competent or credible, and as the opinions are based on the medical evidence of record the Board finds that they are entitled to significant probative weight concerning the etiology of the claimed CFS. Nieves-Rodriguez, 22 Vet. App. 295.

In the October 2016 VA opinion previously mentioned, the examiner noted that the Veteran is not now nor has he ever been diagnosed with either fibromyalgia or CFS. The examiner noted there are no medical symptoms that are chronic in nature since his return from the Gulf, other than the chronic cough attributed to the Veteran's diagnosed asthma and bronchitis.  There is no evidence that any of these examiners were not competent or credible, and as the opinions are based on the medical evidence of record the Board finds that they are entitled to significant probative weight concerning the etiology of the claimed CFS. Nieves-Rodriguez, 22 Vet. App. 295.

VA and private treatment records are silent for any notations attributing any symptoms described by the Veteran or observed by a VA examiner to an undiagnosed illness other than that previously mentioned. No additional, separate disability related to the Veteran's claimed CFS has been diagnosed other than the previously noted asthma with bronchitis, irritable bowel syndrome, and narcolepsy. The Veteran is not competent to state that these complaints are symptoms of CFS or an undiagnosed illness or provide opinions as to their etiology, as to provide such an opinion requires medical expertise. Jandreau, 492 F.3d 1372. As the statements are not competent, the Board finds they are not entitled to probative weight.

Based the competent and credible evidence of record, the Board finds that the claimed CFS has not been competently and credibly associated with any known etiology or medical diagnosis, and therefore service connection based on the law and regulations pertaining to CFS or undiagnosed illness incurred due to Persian Gulf service is not warranted. 38 C.F.R. § 3.317. 

Turning to direct and presumptive service connection, as noted above the examiners noted that the Veteran has no current or previous diagnosis of CFS. In this case, there is no current diagnosis or one since the Veteran's return from the Persian Gulf of fibromyalgia, CFS, or related illness, other than the service-connected disabilities already described, and as such, the first necessary element of service connection is not met.  The Board finds that the issues asserted by the Veteran since 1991are fully considered by the currently assigned rating for the asthma with bronchitis or the irritable bowel syndrome disorders, and service connection for CFS as a separate disability is not warranted on a direct or presumptive basis. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran's claimed CFS symptoms are manifestations of a medical unexplained or undiagnosed chronic multisymptom illness, and instead shows that the issues are symptoms of already service-connected disorders. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for chronic fatigue syndrome is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


